Title: From George Washington to Major General William Heath, 19 July 1777
From: Washington, George
To: Heath, William



Dear Sir
Head Quarters at the Clove [N.Y.] 19th July 1777

I have your favs. of the 7th and 10th instants. I am pleased to find from the Copy of the letter from Bordeaux that matters wore so good a face in France, it is more than probable that they will push an advantagious Trade with us before a formal declaration of War, indeed if they were to strike a Blow before the declaration, they would only repay England, for playing a Game of the same kind in the Year 1755.
There is a very material difference between the Returns you transmit me, and Genl Sinclairs account of the Garrison of Ticonderoga. By a Copy of the Council of War, before the Evacuation, it appears, that they had only 2089 effectives and 900 Militia, your Return of Massachusets Troops that had marched amounts to 2830, there were besides these either three or four Regiments of New Hampshire Troops. These are mysteries which a proper enquiry must clear up. I have sent Genl Arnold

up to join Genl Schuyler, who is collecting a force near Fort Edward, by the latest accounts, the Enemy had not advanced in force from Skeensborough, I therefore hope that with Genl Arnolds Assistance, (in whom the Army and Militia in particular place great confidence) matters will be put in a more favourable train.
Since the Congress passed the Resolve that there should be but one Chaplain to three Regiments, nothing has been done towards reducing them, and I have my doubts whether the Resolve will ever be carried into execution. The appointment you mention had therefore better be suspended for a while.
Genl Howe still lays intirely quiet on Board the Fleet at Staten Island, very few Troops remain on shore, and the destination a profound secret. Whatever were his intentions before this unlucky Blow to the Northward, he certainly ought now, in good policy, to endeavour to cooperate with Genl Burgoine. I am so fully of opinion that this will be his plan, that I have advanced the Army thus far to support our party at peekskill, should the Enemy move up the River.
I mentioned in my last the necessity of pushing on the remainder of the Levies, and I must now repeat that from every thing that has since turned up, the occasion for them especially to the Northward is more pressing. I am Dear Sir Yr most obt Servt

Go: Washington


P.S. Inclosed is a letter which is one of many I have recd upon the same subject from the Revd Mr Allen. I refer the Matter to you, and if you find that he has the least shadow of right to his Claim pray pay him his demand, or he will write me and travel himself to death.

